Citation Nr: 0432191	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-06 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether the claim for an earlier effective date for the 
grant of a total rating based on individual unemployability 
due to service-connected disability has been timely appealed.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The reopened claim of entitlement to service connection for 
hypertension, and the issue of whether the claim for an 
earlier effective date for the grant of a total rating based 
on individual unemployability due to service-connected 
disability has been timely, appealed are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a rating action dated in May 1997, the RO found new 
and material evidence had not been received to reopen a claim 
for service connection for hypertension.

2.  In June 1998, the veteran again requested to reopen his 
claim for service connection for hypertension.

3.  The additional evidence submitted to reopen the veteran's 
claim for service connection for hypertension includes 
additional evidence, constituting evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for hypertension is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

Under VCAA, VA will inform the claimant of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In light of the favorable determination 
contained herein reopening the claim of entitlement to 
service connection for hypertension, further development with 
regard to the duties to notify and assist would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The veteran's request to reopen his claim for entitlement to 
service connection for hypertension was denied by the RO in 
May 1997 on the basis that there was no evidence of the 
veteran having high blood pressure prior to October 1977 and 
on the basis that there was no medical nexus between the 
veteran's current hypertension and service.  That 
determination is final.  38 U.S.C.A. § 7105 (West 2002).

In June 1998, the veteran requested that his claim for 
service connection for hypertension be reopened.

In a February 2001 rating action, the RO apparently reopened 
the veteran's claim for service connection for hypertension.  
While the RO has adjudicated the issue on a de novo basis, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material 
evidence has been submitted to reopen the veteran's claim for 
residuals of a left knee injury.  Insofar as the veteran's 
claim has been reopened, the veteran is not prejudiced by the 
Board's discussion of materiality.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence of record at the time of the May 1997 rating 
decision did not include any evidence of high blood pressure 
prior to October 1977.  The newly submitted evidence contains 
medical records from Kern Hospital showing high blood 
pressure readings as early as June 1975.  A newly submitted 
private medical record also refers to hospitalization at 
Southwest Detroit Hospital in 1975 for headaches.  This newly 
submitted evidence indicates that there is medical evidence 
showing the possibility that the veteran had hypertension 
earlier than shown previously.  It is significant to note 
that there is no requirement that any "new" evidence must 
create a reasonable possibility that the outcome of the case 
on the merits would be changed.  Citing regulatory history, 
the Court of Appeals of the Federal Circuit held in Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108, that 38 C.F.R. § 3.156 emphasizes the 
importance of a complete record for evaluation of the 
veteran's claim.  Hence, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for hypertension.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the additional evidence 
submitted includes evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for hypertension.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
hypertension is granted. 


REMAND

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received adequate notice of the information and evidence 
necessary to substantiate his claims, notice of which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA, or notice 
that he should provide any evidence in his possession that 
pertains to the claim.  Accordingly a remand is required in 
order for the appellant to be provided proper notice.

The record reveals that the veteran received private 
treatment at the Southwest Detroit Hospital for headaches in 
1975.  The record also reveals that the veteran was shown to 
have elevated blood pressure readings as early as June 1975.  
The Board believes that an attempt must be made to obtain the 
records from Southwest Detroit Hospital.  See 38 C.F.R. 
§ 3.159(c)(1) (2003). 

Normal blood pressure was noted on the veteran's service 
entrance physical examination report.  At that time, the 
veteran denied high blood pressure on his report of medical 
history.  The veteran's discharge examination report reveals 
a borderline elevated blood pressure reading.  Furthermore on 
his report of medical history for separation from service, 
the veteran indicated that he had experienced high or low 
blood pressure during service.  The veteran was discharged 
from service in February 1971 and elevated blood pressure and 
complaints of headaches were shown within six years.  
Furthermore, in March 2001 the veteran asserted that he had 
been hospitalized for hypertension on two occasions during 
service (VA attempts to obtain additional service medical 
records from the identified hospitals were unsuccessful).  
Accordingly, the Board finds that the veteran must be 
provided a VA examination, and that a nexus opinion should be 
obtained based on a review of the veteran's medical history 
as contained in his claims folder.  See 38 C.F.R. 
§ 3.159(c)(4) (2003). 

The veteran maintains that he should be considered to have 
timely filed an appeal on the claim for an earlier effective 
date for the grant of a total rating based on individual 
unemployability.  He asserts that he was unable to file his 
substantive appeal in the time allotted due to his having 
strokes and resultant hospitalizations around the time of the 
May 2001 statement of the case.  The veteran believes that 
these strokes are related to hypertension and thus directly 
related to service.  The Board notes that the veteran's claim 
that he has timely appealed a claim for an earlier effective 
date for the grant of a total rating based on individual 
unemployability due to service-connected disability is 
inextricably intertwined with the veteran's claim for 
entitlement to service connection for hypertension.  
Accordingly, this claim must be remanded and considered by 
the RO in conjunction with the RO's consideration of the 
claim for service connection for hypertension.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claims, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA; and 
notice that he should provide any 
evidence in his possession that pertains 
to the claims.  
  
2.  After obtaining any necessary 
authorization, the RO should contact the 
Southwest Detroit Hospital and request 
copies of all of the veteran's medical 
records dated in 1975.  All records 
obtained should be associated with the 
veteran's claims file.

3.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him from 
May 2001 until May 2004.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified.

4.  When the above action has been 
completed, the veteran should be 
scheduled for a VA examination to 
determine the current nature and etiology 
of the veteran's hypertension.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
is requested to particularly examine the 
veteran's discharge examination report 
and the private medical records dated in 
the 1970's.  Thereafter, the VA physician 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's current hypertension disability 
is related to his military service.  The 
rationale for all opinions expressed 
should be explained.

5.  When the above actions have been 
accomplished, the RO must readjudicate 
the veteran's claims.  If the benefits 
sought are not granted, the RO should 
provide the veteran a supplemental 
statement of the case and give the 
veteran an appropriate opportunity to 
respond thereto.  


The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  



No action is required of the veteran until further notice.  
This case must be afforded expeditious treatment.


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



